acknowledged significant advice may be disseminated office_of_chief_counsel internal_revenue_service memorandum tl-n-6035-96 date date to district_counsel central california district released sca from assistant chief_counsel income_tax accounting subject significant service_center advice this responds to your request for significant advice in connection with questions posed by the examination_division central california district disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in ccdm d and e this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed in no event shall it be disclosed to taxpayers or their representatives issue may an individual or entity not required to file a form 1099-c under sec_6050p of the internal_revenue_code nevertheless voluntarily file such a form conclusion individuals or entities not required by sec_6050p to file form 1099-c may nevertheless voluntarily file such forms in appropriate circumstances facts the taxpayers are private businesses that extend credit to their customers however these businesses are not financial institutions occasionally some of the customers will default on their credit obligations normally the creditor will write off the debt when it becomes uncollectible and may issue a form 1099-c to the defaulting customer discussion sec_6050p requires certain governmental entities and financial institutions to report discharges of indebtedness of tl-n-6035-96 dollar_figure or more during any calendar_year to the service and to furnish a corresponding statement to the debtor sec_6050p applies to an executive judicial or legislative agency as defined in section a of title united_states_code any financial_institution described in sec_581 or sec_591 and any credit_union the federal deposit insurance corporation the resolution trust corporation the national credit_union administration and any other federal_executive_agency as defined in sec_6050m and any successor or subunit of any of the foregoing any other corporation which is a direct or indirect subsidiary of any a financial_institution described in sec_581 or sec_591 or a credit_union but only if by virtue of being affiliated with such entity such other corporation is subject_to supervision and examination by a federal or state_agency which regulates entities referred to in subparagraph a sec_6050p and while the requirement to report discharges of indebtedness applies only to the entities described above there is no specific prohibition in the internal_revenue_code or the income_tax regulations that forbids the reporting of discharges of indebtedness by entities not required to report such reporting may encourage voluntary tax compliance and proper gross_income inclusions there are numerous instances where information returns are filed when not required eg to report mortgage interest received of less than dollar_figure to report the discharge of guarantors or in the case of interest_reporting to report payments of less than dollar_figure however we note that when filing an information_return whether required or voluntary the reporting ought to be in accordance with the regulations promulgated for sec_1_6050h-1 optional reporting states an interest recipient may but is not required to report its receipt of less than dollar_figure of interest on a qualified_mortgage for a calendar_year similarly an interest recipient may report reimbursements of interest on a qualified_mortgage even if the reimbursements are not required to be reported by sec_1 6050h- a iv an interest recipient that chooses but is not required to file a return as provided in this section is subject_to the requirements of this section 2the irs publication entitled instructions for forms and w-2g states although generally you are not required to report payments smaller than the minimum described for each form you may prefer for economy and your own convenience to file copies a for all payments the irs encourages this tl-n-6035-96 such reporting including all instructions relating to the particular form sec_1_6050p-1 states that the return must include the following information-- i the name address and taxpayer_identification_number tin of each person for which there was an identifiable_event during the calendar_year ii the date on which the identifiable_event occurred as described in paragraph b of this section iv the amount of indebtedness discharged as described in paragraph c of this section iv an indication of whether the identifiable_event was a discharge_of_indebtedness in a bankruptcy if known and v any other information required by form 1099-c or its instructions or current revenue procedures in the case of a form 1099-c final regulations provide a specific list of identifiable events which indicate that a reporting of discharge_of_indebtedness should occur sec_1_6050p-1 lists the following identifiable events a a discharge_of_indebtedness under title of the united_states_code bankruptcy b a cancellation or extinguishment of an indebtedness that renders a debt unenforceable in a receivership foreclosure or similar proceeding in a federal or state court as described in sec_368 c a cancellation or extinguishment of an indebtedness upon the expiration of the statute_of_limitations for collection of an indebtedness subject_to the limitations described in paragraph b ii of this section or upon the expiration of a statutory period for filing a claim or commencing a deficiency judgment proceeding d a cancellation or extinguishment of an indebtedness pursuant to an election of foreclosure remedies by a creditor that statutorily extinguishes or bars the creditor’s right to pursue collection of the indebtedness e a cancellation or extinguishment of an indebtedness that renders a debt unenforceable pursuant to a probate or similar proceeding tl-n-6035-96 f a discharge_of_indebtedness pursuant to an agreement between an applicable_financial_entity and a debtor to discharge indebtedness at less than full consideration g a discharge_of_indebtedness pursuant to a decision by the creditor or the application of a defined policy of the creditor to discontinue collection activity and discharge debt or h the expiration of the non-payment testing_period as described in paragraph b iv of this section furthermore sec_1_6050p-1 permitted reporting states i f a discharge_of_indebtedness occurs before the date on which an identifiable_event occurs the discharge may at the creditor's discretion be reported under this section in addition sec_1_6050p-1 no multiple reporting states i f a discharged indebtedness is reported under this section no further reporting under this section is required for the amount so reported notwithstanding that a subsequent identifiable_event occurs with respect to the same amount further no additional reporting or form 1099-c correction is required if a creditor receives a payment of all or a portion of a discharged indebtedness reported under this section for a prior calendar_year in view of the above we believe that for a non-financial institution or other person not otherwise required to file a form 1099-c to report a discharge_of_indebtedness there ought to be either a discharge of the indebtedness or alternatively a specific identifiable_event described in sec_1_6050p-1 in most cases the occurrence of an identifiable_event will correspond to an actual discharge_of_indebtedness furthermore the filing of the form 1099-c will generally demonstrate that the indebtedness has been discharged and further collection activity on the part of the creditor in appropriate whether the filing of the form 1099-c affects the creditor's rights to collect the debt is a question under state or other applicable law however many of the identifiable events are tied to the termination of the creditor's rights under applicable law other identifiable events occur pursuant to unilateral action on the part of the creditor to discharge the indebtedness ie a decision or defined policy of the creditor to discontinue collection activity and discharge debt furthermore while the expiration of the non-payment testing_period described in sec_1_6050p-1 may not directly indicate a termination of the creditor's rights to collect the indebtedness we note that the presumption that the non-payment testing_period has expired may be rebutted by evidence that the indebtedness has not been discharged under those circumstances tl-n-6035-96 we conclude that collection of an indebtedness after filing of a form 1099-c ought to occur very infrequently in addition the filing of intentionally erroneous false or fraudulent information returns may subject the filer to the sec_7207 penalty relating to fraudulent_returns statements or other documents as well as to possible civil actions on the part of the debtor however the penalty provisions set forth in sec_6721 - apply generally only to returns and statements required to be filed under specific provisions of the code finally we express no opinion whether utilization of form 1099-c as a debt collection technique may violate provisions of non-internal revenue code law such as federal bankruptcy law and possibly provisions of the fair debt collection act and similar consumer protection legislation thank you for your question regarding this matter sincerely assistant chief_counsel income_tax accounting by s christopher f kane assistant to the chief br this document is not to be relied upon or otherwise cited as precedent by taxpayers
